Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2. 	This office action for US Patent application 16/796,693 is responsive to after-final amendment filed on 01/20/2022 in response to the Final Rejection of 11/12/2021. No amendments were filed in this response. Currently, claims 1, 2, 4-6, 8, 10-15, 17, 18, and 20-25 are pending and are presented for examination.

Examiner’s Comment
3.	Please note, the following applies to a minor amendment made to independent claim 1 in an earlier claim set (09/07/2021) that did not get incorporated into the current claim set dated 01/20/2022. Please note, this does not affect independent claims 14 and 20. See below for details.
4. 	In the previous claim set dated 09/07/2021 the following amendment was made “and performing a conversion between the first video block and a bitstream of a video including the first video block  based on the motion information” (emphasis added in bold) with the term “ being deleted. In the most recent claim set (01/20/2022), the term “coding” was deleted, however the comma that follows remains. In other words, the limitation which currently reads “and performing a conversion between the first video block and a bitstream of a video including the first video block on the motion information” (emphasis added) should have been “and performing a conversion between the first video block and a bitstream of a video including the first video block based on the motion information” (emphasis added). 

Information Disclosure Statement
5.	The information disclosure statements (IDS) were submitted on 01/20/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Terminal Disclaimer
6.	The terminal disclaimer filed on 01/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/019,675 and Patent Number US 11,134,267 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
7.    	Applicant’s remarks filed on 01/20/2022 with respect to the amendments and arguments have been fully considered and are persuasive. There are no issue(s) remaining.


Allowable Subject Matter
8. 	In light of the foregoing, Claims 1, 2, 4-6, 8, 10-15, 17, 18, and 20-25 are allowed.
REASONS FOR ALLOWANCE
9.	The Examiner’s statement of reasons for allowance is the same as that presented in the Notice of Allowance (NOA) dated 02/10/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the reasons presented above, Claims 1, 2, 4-6, 8, 10-15, 17, 18, and 20-25 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486